DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 2, the prior art fails to teach:
in response to determining that the calculated distance is less than the distance threshold, removing, from the first genome, a feature corresponding to at least one feature vector of the pair of feature vectors, wherein each feature vector includes, for each of a plurality of patients, a single value generated by applying a first feature generator to at least one representation of physiological data representative of the patient.
Claims 3, 5, 28-29 and 34 are considered allowable based at least upon their dependence upon claim 2.
For claim 17, the prior art fails to teach:
mutating each identified genome, wherein mutating a first identified genome having a first number of features comprises removing at least one feature so that the mutated first identified genome has a second number of features that is different from the first number of features and wherein mutating a second identified genome having a third number of features comprises adding at least one feature so that the mutated second identified genome has a fourth number of features that is different from the third number of features and the second number of features.
Claims 20-25 and 35 are considered allowable based at least upon their dependence upon claim 17.
For claim 31, the prior art fails to teach:
mutating each identified genome, wherein mutating a first identified genome having a first number of features comprises removing at least one feature so that the mutated first identified genome has a second number of features that is different from the first number of features and wherein mutating a second identified genome having a third number of features comprises adding at least one feature so that the mutated second identified genome has a fourth number of features that is different from the third number of features and the second number of features.
Claims 7-9, 13-16, 27 and 30 are considered allowable based at least upon their dependence upon claim 31.
For claim 32, the prior art fails to teach:
in response to determining that the calculated distance is less than the distance threshold, removing, from the first genome, a feature corresponding to at least one feature vector of the pair of feature vectors, wherein each feature vector includes, for each of a plurality of patients, a single value generated by applying a first feature generator to at least one representation of physiological data representative of the patient.
Claim 33 is considered allowable based at least upon their dependence upon claim 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Koza et al (US 5,148,513) teaches a random mutations in a genetic algorithm but teaches that said mutations do not result in a net gain or loss (Summary of the Invention).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL C PUENTES/Primary Examiner, Art Unit 2123